       Case 1:20-cv-00566-BAM Document 14 Filed 09/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    EDWARD GONZALES,                                 Case No. 1:20-cv-00566-BAM
10                       Plaintiff,                    ORDER SETTING HEARING ON MOTION
                                                       TO WITHDRAW AS COUNSEL OF
11           v.                                        RECORD
12    COMMISSIONER OF SOCIAL                           (Doc. No. 13)
      SECURITY,
13
                         Defendant.
14

15

16          On September 1, 2020, Jonathan O. Peña, counsel for Plaintiff Edward Gonzales, filed a
17   motion to withdraw as counsel of record pursuant to Local Rule 182(d). (Doc. No. 13.) The
18   motion to withdraw as counsel for Plaintiff SHALL BE HEARD on Friday, October 2, 2020, at
19   9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. The
20   parties are directed to appear at the motion hearing by telephone with each party using the
21   following dial-in number and access code: dial-in number 1-877-411-9748; access code
22   3219139. Counsel for Plaintiff is directed to promptly serve Plaintiff with a copy of this Order at
23   his last known address of record and to file proof of such service with the Court.
     IT IS SO ORDERED.
24

25      Dated:     September 2, 2020                          /s/ Barbara   A. McAuliffe            _
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
